DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments received on 09/12/2022, wherein: Claims 1-3, 5-6, 8-10, 14, 16-18, 20-21, 23-25, 29, 31, 32-33 have been amended, claims 7 and 22 have been canceled, claims 34 and 35 have been previously withdrawn, and no new claims have been added. Accordingly, claims 1-6,8-21,23-33 and 36 are now pending. 
Response to Arguments
Applicant’s arguments, filed on 09/12/2022 with respect to the 112(b) rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations.
Applicant’s arguments, filed on 09/12/2022 with respect to the 103 rejection have been fully considered and are persuasive. Therefore, this rejection has been withdrawn.
Applicant’s amendments with respect to the claim interpretation of claims 16 have been fully considered, but are still interpreted under the 112(f) as means or steps for performing a specified function, because “the image processing unit is to receive” is still considered as means or steps for performing a specified function. In other words, the image processing “unit” is not the name of any recognized structure for performing the receiving function. It serves as replacement for “means” and is still considered a generic placeholder. Furthermore, the “unit” is modified by functional language (“is to receive”), and there is no structure recited in the limitation for performing the recited function. Therefore, the limitation(s) should be interpreted under §112(f) because it satisfies the 3-prong analysis [See MPEP 2181 for additional guidance]. The same rationale applies to claims 20, 21, 28-30. Therefore, claim interpretation is still maintained herein.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Image processing unit is to receive, generate, send (claim 16);
Image processing unit configured to downscale (claim 20), refine (claim 21), calibrate (claim 28), compute (claim 29), measure (claim 30).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Image processing unit as a local processor ([0009]: a local processor);
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6,8-21,23-33 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 31 recite:
“multiple second cameras, having one or more resolutions that are different” and then recites “than resolutions of the multiple second cameras”: this limitation is indefinite because it is unclear if both resolutions are the same or different resolutions, i.e. if the resolutions recited in the second limitation is among or part of the one or more resolutions recited earlier, rendering the metes and bounds of the claims indefinite;
“the second central camera of a corresponding camera cluster”: there is insufficient antecedent basis for this term in the claims, rendering the claims’ scopes ill-defined; 
“the central processing and control unit is to utilize an artificial intelligence to compute distance, velocity and acceleration”: this limitation is considered indefinite because it appears unclear what entity is used by the central processing and control unit that acquires artificial intelligence, i.e. “an artificial intelligence algorithm”, “an artificial intelligence process”, “an artificial intelligence unit and/or system”, etc… this limitation appears to be incomplete or missing an element that acquires AI for the central processing and control unit to compute the distance, velocity, and acceleration;
“initial depths”: this limitation is indefinite because it is unclear what the initial depths represent, where they come from (calculated or stored?), or how they are obtained; furthermore, the term initial is a relative term which renders the claim indefinite, since it is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what standard the depths are considered initial and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
Claims 2-6,8-15, 17-21,23-30, 32-33 and 36 depend from these claims, include all of their limitations and do not cure their deficiencies, rendering them rejected under the same rationale.
Claims 14 and 29 recite:
“another high-resolution depth map” and then recite “the other high-resolution depth map”: these limitations are considered indefinite because it is unclear if the applicant is trying to recite “an other high resolution depth map [an – other]” versus “another [-another-] high resolution depth map”; if the latter recitation is what the applicant intends to recite, then “the other high resolution depth map” would lack antecedent basis in the claims; and the claims’ scopes are considered indefinite; 
“using different subsets of multi-resolution cameras of the set of multi-resolution cameras” wherein the independent claims now recite “multiple camera clusters”: since the independent claims recite multiple camera clusters, it appears unclear to the examiner if the different subsets of cameras recited in these claims are part of, similar or different from the multiple camera clusters recited in the independent claims;
“the one or more cameras of the set of multi-resolution cameras”: there is insufficient antecedent basis for this term in the claims nor in the claims from which they depend; rendering the claims indefinite.
Allowable Subject Matter
Claims 1-6,8-21,23-33, and 36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669